DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments and arguments are acknowledged and appreciated.  The rejections and/or objections for any canceled claims are no longer relevant.  Applicant argues that the Wolf invention includes a trigger assembly (item 78) that is attached to the insert (item 16) via a pin(item 50) making the engagement of the trigger assembly with the “modular multifunctional part” integral and teaching away from the instant claims.  Examiner asserts that the interaction between the trigger assembly and the multifunctional part of Wolf does not equate to being integral.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-22, 24 and 25 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wolf et al. (U.S. Patent Application Publication 2017/0321980).

In regards to claim 17, Wolf discloses a firearm comprising:
a frame.  In figure 5 of Wolf, a frame is illustrated;
a selected trigger assembly. Wolf teaches a “trigger frame” insert (item 16) that interacts with a selected trigger assembly.  Note that the insert lacks an integral trigger mechanism and allows use on various caliber weapons;
a selected firing control assembly; and
a modular multifunctional part.  Wolf teaches a multifunctional part that incorporates a firearm’s firing control components;
wherein the modular multifunctional part is suitable for being configured to be installed on a variety of different types of firearm configurations.  Wolf teaches use with multiple different caliber weapons,
wherein the multifunctional part is configured to house the selected firing control assembly and to interact with the selected trigger assembly.  The device of Wolf houses the firing control components and interacts with the trigger assembly,
wherein the selected trigger assembly is not integral with the modular multifunctional part.  The trigger assembly of Wolf is shown to interact with the multifunctional part via a pin and lacks and integral association with the multifunctional part, and
wherein the selected trigger assembly is sandwiched between the frame and the modular multifunctional part when the firearm is assembled.  The frame of the Wolf weapon surrounds the multifunctional part and the trigger assembly allowing the trigger components to be “sandwiched” between the frame and the multifunctional components at some point.


In regards to claim 18, Wolf discloses a housing for the modular multifunctional part, wherein the housing comprises any material suitable for use in a firearm.  The component of Wolf includes a housing and is composed of a material suitable for use in a firearm.

In regards to claim 19, Wolf discloses that the modular multifunctional part comprises any material suitable for use in a firearm.  The component of Wolf is composed of a material suitable for use in a firearm.

In regards to claim 20, Wolf discloses that the firearm comprises a pistol.  Wolf teaches use in/on a pistol.

In regards to claim 21, Wolf discloses that the multifunction part comprises guide rails for a slide or bolt.  Wolf teaches slide rails in/on the part (items 26/28).

In regards to claim 22, Wolf discloses that the multifunction part comprises guide surfaces for a bolt or a slide to reciprocate.  Wolf teaches slide rails in/on the part (items 26/28).

In regards to claim 24, Wolf discloses that the multifunction part is configured to operably accept a rotational trigger mechanism.  Wolf teaches a rotating trigger mechanism.

In regards to claim 25, Wolf discloses that the selected trigger assembly is selected from one or more different types of trigger assemblies.  The trigger assembly is selected from at least one type.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al. (U.S. Patent Application Publication 2017/0321980) in view of Lee et al. (U.S. Patent 6,164,001).

In regards to claims 23, Wolf does not teach that the multifunction part is configured to operably accept a straight pull trigger mechanism.  However, Lee et al (henceforth referred to as Lee) teaches incorporation of a straight pull and rotational pull trigger assembly (col. 3, lines 1-7) and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide straight pull action in/on the device of Wolf as taught by Lee, to allow an option for different shooters.

Summary/Conclusion
Claims 17-25 are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641